Action to recover distributive share of decedent’s estate. Order denying defendants’ motion to dismiss the complaint on the ground that the court has no jurisdiction of the subject of the action, and upon the further ground that the plaintiff has not legal capacity to sue, affirmed, with ten dollars costs and disbursements, with leave to defendants to serve their answer within *885five days after, service of order with notice of entry. No opinion. Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.